Case 1:18-cr-00401-BLW Document 347 Filed 06/02/20 Page 1 of 2

Case 1:1.8-cr-00401-BLW Document 234 Filed 14/20/19 Page 1 of 7

AQ 245B (Rev 03/18) Judgment in a Criminal Case
Sheet |

UNITED STATES DISTRICT COURT
District of Idaho
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE

Vv

TIMOTHY PATRICK HIGDEM Case Number: 0976 L:18CR00401-004

USM Number: 19944-023

Thomas Dominick
Defendant's Attorney

THE DEFENDANT:
Kl pleaded guilty to count(s) Four of the Second Superseding Indictment

O pleaded nolo contendere to count(s)

 

which was accepted by the court.

O was found guilty on count(s}

 

after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count
21984 1(ay1) Distribution of Methamphetamine 05/03/2018 4

The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

[3 The defendant has been found not puilty on count(s)

 

nd - j
One of the 2" Superseding 52] is

O) are dismissed on the motion of the United States.
Indictment

] Counits)
It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,

residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. [f ordered
to pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

November 19, 2019
Date of Imposition of Judgment

Oy roel

U.S. COURTS

 

 

Signature of Judge
70H B. Lynn Winmill, United States District Judge
JUN 02 Name and Titie of Judge
Name naervasE OC eennennen | Beno
Fev STEPHEN W. KENYON November 20, 2019

CLERK, DISTRICT OF IDARO

 
Case 1:18-cr-00401-BLW Document 347 Filed 06/02/20 Page 2 of 2

Case 1:18-cr-C0401-BLW Document 234 Filed 11/20/19 Page 2 of 7

AO 245B (Rev. 11/16) Judgment ina Criminal Case
Sheet 2-[mprisonment
Judgment—Page Page 2 of 7

DEFENDANT: Timothy Patrick Higdem
CASE NUMBER: 0976 £:18CRO00401-004

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of: 40 months

3 wa
mw. ne
CC = of
. : mer de Og
& The court makes the following recommendations to the Bureau of Prisons: 2 } am
Std ey
ie ro
SO - om
The defendant will be credited with all time served in federal custody and will be placed in a facility in Sheriin, Oregonian
It is recommended that the defendant participate in the RDAP program while incarcerated, oO a
3 38
rr

 

The defendant is remanded to the custody of the United States Marshal.

() The defendant shall surrender to the United States Marshal for this district:
fat C] aim. 1 pm on

 

0 sas notified by the United States Marshal.
O The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

[before 2 p.m. on

 

C) as notified by the United States Marshal.

C] as notified by the Probation or Pretrial Services Office.

 

RETURN
1 have executed this judgment as follows:
Defendant delivered on 1-25: 20 to Foy SRC
at QWGirclen, of , with a certified copy of this judgment.

 

J 3 aizaz,
UNITED SPATES MARSHAL

wv. Catdioc
By: DEPUTY UNITED STATES MARSHAL
